—Order, Supreme Court, New York County (Stanley Sklar, J.), entered on or about March 20, 1989, which denied defendant Crawford’s motion for partial summary judgment, affirmed, without costs.
In 1969, when defendant, a gynecologist, inserted a Lippes Loop intrauterine device (IUD) in plaintiff, he informed her that although the IUD could remain in place indefinitely, periodic routine follow-up examinations would be necessary. Plaintiff followed these instructions and returned to defendant’s office on several occasions, most recently in March of 1981 and January of 1984. Earlier examinations revealed no gynecological problems and a vulvo-vaginitis condition was successfully treated during the 1981 visit.
Plaintiff thereafter telephoned defendant on January 30, 1984 complaining of abdominal pain and fever. When he examined her the following day, he discovered that plaintiff was suffering from pelvic inflamatory disease (PID), a condition resulting from the presence of the IUD. A hysterectomy was performed and plaintiff commenced this medical malpractice action alleging, inter alia, that defendant was negligent in providing follow-up care for the IUD, in performing periodic examinations, in permitting the IUD to remain in place for an extensive period of time, in failing to timely remove the IUD and in failing to timely diagnose and treat the PID.
*448Defendant moved for partial summary judgment with respect to plaintiffs claims relating to treatment rendered prior to 1984 on the ground that they were barred by the Statute of Limitations. Plaintiff, however, maintained that defendant’s treatment of her was continuous from the time the IUD was inserted in 1969 until the date of her last visit in 1984 and that the Statute of Limitations was tolled pursuant to the continuous treatment doctrine.
We note at the outset that plaintiffs negligence claims arising prior to the treatment rendered in January of 1984 are time barred regardless of whether the 2 1/2-year Statute of Limitations contained in CPLR 214-a or three-year Statute of Limitations period in effect prior to 1975 (CPLR 214) is applied. Partial summary judgment was properly denied, however, since triable issues of fact exist with regard to whether defendant "treated” plaintiff prior to 1984 and whether such treatments were continuous.
The continuous treatment doctrine may not be invoked to extend the time in which to sue where examinations by a physician are undertaken at the request of the patient for the sole purpose of ascertaining the state of his or her condition (CPLR 214-a). Although defendant contends that plaintiff cannot rely on the continuous treatment doctrine because her visits to him were for routine examinations (Charalambakis v City of New York, 46 NY2d 785; Landau v Salzman, 129 AD2d 774), it cannot be said as a matter of law that each visit to defendant’s office was discrete, complete and "for the sole purpose of ascertaining the state of [her] condition” (CPLR 214-a; cf., Werner v Kwee, 148 AD2d 701). Plaintiff claimed that after inserting the IUD, defendant directed her to return on a regular basis so that he could "supervise the care of the IUD.” The complaint alleged that defendant was negligent in that he failed to discover the PID that was developing from the time the IUD was inserted and that the condition developed because of the extended time in which he allowed the IUD to remain inside her.
Contrary to defendant’s contention, plaintiff also satisfied her burden of establishing the continuous nature of such treatments (Barrella v Richmond Mem. Hosp., 88 AD2d 379). It is undisputed that defendant was the only gynecologist to render care to plaintiff over the 15-year period and that it was he who instructed plaintiff to return for periodic examinations after inserting the IUD in 1969.
"The 'continuing trust and confidence’ which underlies the *449'continuous treatment doctrine’ (Coyne v Bersani, 61 NY2d 939, 940) does not necessarily come to an end upon a patient’s last personal visit with his or her physician (see, McDermott v Torre, 56 NY2d 399, 406), when further treatment is explicitly anticipated by both physician and patient as manifested in the form of a regularly scheduled appointment for the near future, agreed upon during that last visit, in conformance with the periodic appointments which characterized the treatment in the immediate past. (Compare, Davis v City of New York, 38 NY2d 257.) * * * Regardless of the absence of physical or personal contact between them in the interim, where the physician and patient reasonably intend the patient’s uninterrupted reliance upon the physician’s observation, directions, concern, and responsibility for overseeing the patient’s progress, the requirement for continuous care and treatment for the purpose of the Statute of Limitations is certainly satisfied” (Richardson v Orentreich, 64 NY2d 896, 898-899).
The fact that there was a 2-year-and-10-month gap between visits in 1981 and 1984 is not dispositive since it cannot be found as a matter of law that an ongoing physician-patient relationship was not contemplated nor that the trust and confidence involved in such relationship no longer existed (Richardson v Orentreich, supra; cf., Rizk v Cohen, 73 NY2d 98; DeJurenev v Robins Co., 114 AD2d 333). The toll may be properly invoked in this case because a timely return visit was instigated by the patient at the physician’s direction (McDermott v Torre, supra) establishing her continuing trust in the relationship (Rizk v Cohen, supra). Nor does the fact that the gap between visits is longer than the applicable Statute of Limitations preclude a finding of continuous treatment (Rizk v Cohen, supra; Curcio v Ippolito, 63 NY2d 967).
Since issues of fact exist regarding the application of the continuous treatment doctrine, defendant’s motion for partial summary judgment was properly denied. Concur—Ross, J. P., Rosenberger and Ellerin, JJ.